EXAMINER’S AMENDMENT/EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims
Please amend the claims as follows:
25.  (Cancelled).
26.  (Cancelled).
27.  (Cancelled).
28.  (Cancelled).


EXAMINER’S COMMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 25-28 directed to a battery that are non-elected without traverse.  Accordingly, claims 25-28 have been cancelled.

Allowable Subject Matter
Claims 1-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Kim et al. (US 2019/0221887) has been disqualified as prior art to the claimed invention as a result of the Remarks filed January 18, 2022 and the Notice of Recordation of the Assignment Documents for Kim et al. and the instant application both filed on January 18, 2022.  Additionally, the prior art of record, Sugimori et al. (US 2021/0257702), Jin (US 2017/0352936), Nakano et al. (US 2009/0061315) and Mizuno et al. (US 2017/0033350), fails to teach or suggest the combination of limitations of the battery of claim 1 (Note: there was a typo in the rejection of claim 17.  The secondary reference is Nakano et al.  Any citation to Mizuno et al. in the rejection of claim 17 was inadvertent.).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724